Woodward J.:
The, defendants, under the firm name of Naughton & Co., are engaged.in excavating for the rapid transit subway in the borough *69of Manhattan. At the time of the accident, in which it is conceded the plaintiff was injured, two gangs of workmen were employed, one in a trench from the north and the other in a trench from the south, near one of the entrances to Central Park. These men were drilling and digging the rock, and had approached each other until there was only a wall of rock about two feet in thickness between them, and this was being drilled on either side and charged with dynamite for the purpose of blasting out the intervening rock. The plaintiff was in one of these trenches, and while there a blast was fired in the other trench, throwing down the partition between the two parties of workmen, and resulting in the injuries for which the plaintiff seeks recovery. The plaintiff’s complaint alleges negligence as to various matters, but upon the trial all of these were abandoned, with the single exception of the question of whether, the defendants gave the plaintiff adequate warning of the intention to fire the blast to enable him to get into a safe position. The jury, upon this question, has found, upon what appears to be sufficient evidence, that the defendants gave no adequate warning, and the question is here presented whether the judgment in favor of the plaintiff may be sustained. The defendants urge that the plaintiff has failed to establish any neglect of a duty owed by them to the plaintiff, and the question is fairly before this court upon appeal, whether the defendants owed the duty of giving adequate notice to. the plaintiff of the intention of firing the blast.
The rule is well established in this State that the master is liable only for the neglect of some duty which was his to perform, and not for the negligence of a competent person by which a fellow-servant is injured. (Cullen v. Norton, 126 N. Y. 1, 6.) The trench was the place where the work was to go on, and the master was bound to make it a reasonably safe place for such work, considering its character and the necessarily dangerous nature of the work itself. For the manner in which the persons employed in the trench should themselves perform their work, no neglect of proper care in the selection of such workmen being shown, the master was not liable. (Cullen v. Norton, supra.) The work of blasting rock, under the circumstances disclosed by the evidence in this case, must of necessity be attended with dangers, and the defendants having provided a competent foreman and intrusted him with the details of *70the work, they cannot be held responsible for the neglect of the foreman to give an adequate warning to the plaintiff; the neglect, if there was neglect, was that of a fellow-servant, and not of a duty which the defendants owed to the plaintiff. The effort to divide lip the duties of the defendants’ foreman, and to hold that in superintending the drilling of the holes, in filling them with powder or dynamite, and in preparing the blast and discharging' the same, he was to be regarded as a fellow-servant, while in the matter of giving warning he was to be regarded as the alter ego of the defendants, is a refinement of the rules of negligence which has never yet been sanctioned by the appellate courts of this State, and we are not willing to be the pioneers in extending the doctrine of liability on the part of employers beyond the well-established limits fixed by the law. Within the rules applicable to this case the plaintiff and the others there engaged in the service of the defendants, including the foreman, were coservants engaged in a common employment, and the common master cannot be held responsible for injuries caused to any one of them through the carelessness of any of the others. (Filbert v. D. & H. C. Co., 121 N Y. 207, 212; Perry v. Rogers, 157 id. 251, 258; Kimmer v. Weber, 151 id. 417, 422.)
It has not been understood to be the rule in this State that in the performance of work of this character the master, after making the place in the first instance reasonably safe for the prosecution of the work, has any duty to perform other than in the furnishing of safe appliances and the employment of competent and skillful employees.
. Under the guise of an application of the rule requiring a master to furnish a reasonably safe place for his servants to work in, other attempts have been made to deprive a defendant of the benefit of another equally well-settled and just rule of the law of negligence, that a party shall not be held responsible to a servant for an injury occasioned by the neglect of competent co-employees. Such an attempt was made in the case of Armour v. Hahn (111 U. S. 313) but it was there held that the obligation of the master to provide á reasonably safe place and structure for his servants to work upon does not oblige him to keep the building they are engaged in erecting in a safe condition at every moment of their work, so far as'its safety depends on- the due performance of that work by them and their fellow-servants. (Perry v. Rogers, supra, 255, 256.) We *71do not find a case in this State in which the facts are identical with those involved here; but it seems to us that the principle is well settled, and that when the plaintiff accepted employment in the work, the defendants assumed no other duty than that of furnishing a reasonably safe place in which to work, having in mind the task to be accomplished, and the employment of competent fellow-servants furnished with reasonably safe tools and appliances for the accomplishment of the work, and that the defendants were under no more obligation to give the plaintiff an adequate warning than they were to give the plaintiff notice of an overhanging rock, as in the case of Perry v. Rogers (supra). The giving of a warning before the explosion of a blast was merely an incident of the work, and it was one of the details which the defendants might properly intrust to a skillful foreman and competent workmen. The plaintiff knew the general character of the work; he knew that the defendants were not there to give warning, and that his only reliance was upon the skill and care of those who were engaged in the work. If he chose to accept the employment, and the defendants neglected no duty which they owned him, he must be deemed to have accepted the risks incident to the work in hand, and he cannot recover for his injuries without doing violence to the established law of this State.
The judgment and order appealed from should be reversed and a new trial granted, costs to abide the event.
All concurred, except Goodrich, P. J., who read for affirmance, and Bartlett, J., who voted for affirmance on the doctrine of Belleville Stone Co. v. Mooney (61 N. J. Law, 253).